RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 16a0256p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


JEFF COURTRIGHT,                                        ┐
                                  Plaintiff-Appellee,   │
                                                        │
                                                        │
       v.                                                >      No. 15-1722
                                                        │
                                                        │
CITY OF BATTLE CREEK; CRAIG WOLF and TODD               │
RATHJEN, in their individual and official capacities,   │
                             Defendants-Appellants.     │
                                                        ┘
                         Appeal from the United States District Court
                    for the Western District of Michigan at Grand Rapids.
                    No. 1:14-cv-01297—Robert J. Jonker, District Judge.

                                   Argued: March 9, 2016

                            Decided and Filed: October 14, 2016

             Before: DAUGHTREY, MOORE, and STRANCH, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Paul D. Hudson, MILLER, CANFIELD, PADDOCK AND STONE, PLC,
Kalamazoo, Michigan, for Appellants. Shawn C. Cabot, CHRISTOPHER TRAINOR
& ASSOCIATES, White Lake, Michigan, for Appellee. ON BRIEF: Paul D. Hudson,
MILLER, CANFIELD, PADDOCK AND STONE, PLC, Kalamazoo, Michigan, Brad H. Sysol,
BATTLE CREEK CITY ATTORNEY’S OFFICE, Battle Creek, Michigan, for Appellants.
Shawn C. Cabot, CHRISTOPHER TRAINOR & ASSOCIATES, White Lake, Michigan, for
Appellee.




                                               1
No. 15-1722                    Courtright v. City of Battle Creek, et al.                  Page 2


                                       _________________

                                             OPINION
                                       _________________

       MARTHA CRAIG DAUGHTREY, Circuit Judge. Prompted by a phone tip, the Battle
Creek Police Department dispatched two of its police officers, defendants Craig Wolf and Todd
Rathjen, to a local hotel, leading to the arrest of plaintiff Jeff Courtright. Courtright then filed
this 42 U.S.C. § 1983 suit against Officer Wolf, Officer Rathjen, and the City of Battle Creek,
alleging claims of excessive force, false arrest, and municipal liability. The defendants filed a
motion to dismiss all claims against them, but the district court denied the motion.            The
defendants now seek relief on interlocutory appeal, contending that they are entitled to qualified
immunity on the excessive-force and false-arrest claims and that the municipal-liability claim
fails as a matter of law. Because Courtright alleged a plausible claim that the officers violated
his clearly established constitutional rights, we affirm the district court’s denial of the motion to
dismiss the excessive-force and false-arrest claims. We also dismiss, for lack of jurisdiction, the
appeal of the district court’s denial of the motion to dismiss the municipal-liability claim.

                     FACTUAL AND PROCEDURAL BACKGROUND

       In response to a phone tip that Courtright had “come out of his room [at the Traveler’s
Inn] with a gun and threatened to shoot” the dog of “another resident” at the hotel, Wolf and
Rathjen were dispatched to the Traveler’s Inn. In his complaint, Courtright averred that he “was
nowhere near his room when the alleged incident was said to have taken place,” that he
“attempted to tell Defendant Wolf that he was not in his room at the time the incident allegedly
occurred, but was visiting friends,” and that he further attempted to tell Wolf that he did not
“leav[e] his room with a gun and threaten[] to shoot any animal.” Wolf nevertheless arrested
Courtright for felonious assault. In handcuffing Courtright in the course of the arrest, Wolf and
Rathjen “forcefully grabbed Plaintiff’s arms and pulled them behind Plaintiff’s back,” even
though Courtright had told the officers that prior rotator cuff injuries and shoulder surgeries
precluded him from placing his hands behind his back. Courtright repeatedly complained of pain
to the officers after he was handcuffed, but neither officer “did anything to alleviate Plaintiff’s
No. 15-1722                   Courtright v. City of Battle Creek, et al.                  Page 3


pain.” Though Courtright was jailed overnight, the prosecutor declined to issue a warrant, and
Courtright was released the next day.

       Subsequently, Courtright sued Wolf, Rathjen, and the City of Battle Creek, alleging use
of excessive force by Wolf and Rathjen in violation of the Fourth Amendment and 42 U.S.C.
§ 1983 (Count I); false arrest by Wolf in violation of the Fourth Amendment and § 1983 (Count
II); false arrest and false imprisonment by Wolf under state law (Count III); and municipal
liability on the part of the City of Battle Creek under § 1983 and Monell v. Department of Social
Services of the City of New York, 436 U.S. 658 (1978) (Count IV).

       The defendants moved to dismiss all four counts for failure to state a claim under Federal
Rule of Civil Procedure 12(b)(6).        The district court declined to exercise supplemental
jurisdiction over the state-law claims (Count III) and denied the motion with respect to the
plaintiff’s federal-law claims (Counts I, II, and IV), rejecting the officers’ qualified-immunity
defense. The district court reasoned that the federal excessive-force and false-arrest claims were
“thin,” but that there was “enough to kick the case forward into at least the basic discovery
process,” and that it was “okay to keep [the municipal liability] claim alive for now so that we
can at least see if there’s any potential for the plaintiff to flesh out what they claim in terms of
policy and practice.” The defendants filed an interlocutory appeal of the district court’s denial of
their motion to dismiss on Counts I, II, and IV.

                                          DISCUSSION

       Although most denials of motions to dismiss are non-final orders that do not fall within
Congress’s statutory grant of appellate jurisdiction, see 28 U.S.C. § 1291, “a limited set of
district-court orders are reviewable ‘though short of final judgment.’”         Ashcroft v. Iqbal,
556 U.S. 662, 671 (2009) (internal citation omitted). Pursuant to the collateral-order doctrine, “a
district court’s order rejecting qualified immunity at the motion-to-dismiss stage of a proceeding
is a ‘final decision’ within the meaning of § 1291.” Id. at 672 (internal citation omitted). We
therefore have appellate jurisdiction over the district court’s order denying the motion to dismiss
based on qualified immunity. Id.; see also Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556,
562 (6th Cir. 2011).
No. 15-1722                    Courtright v. City of Battle Creek, et al.                 Page 4


         “When a defendant appeals the denial of a motion to dismiss based on qualified
immunity, we review de novo whether the complaint alleges violation of a clearly established
constitutional right.” Heyne, 655 F.3d at 562. In reviewing the motion to dismiss, we construe
the complaint in the light most favorable to the plaintiff, accept all well-pleaded factual
allegations in the complaint as true, and draw all reasonable inferences in favor of the plaintiff.
Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007); see also Heyne, 655 F.3d at 562-63.
“No heightened pleading requirement applies” to our review of a motion to dismiss based on
qualified immunity. Heyne, 655 F.3d at 562; see also Back v. Hall, 537 F.3d 552, 555-56 (6th
Cir. 2008).

         To survive the motion to dismiss on qualified-immunity grounds, the plaintiff must allege
facts that “plausibly mak[e] out a claim that the defendant’s conduct violated a constitutional
right that was clearly established law at the time, such that a reasonable officer would have
known that his conduct violated that right.” Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir.
2015).    The plaintiff also must allege with particularity “facts that demonstrate what each
defendant did to violate the asserted constitutional right.” Heyne, 655 F.3d at 564 (internal
citations and quotation marks omitted). Ultimately, the plaintiff bears the burden of showing that
an officer is not entitled to the defense of qualified immunity. Johnson, 790 F.3d at 653. “The
test is whether, reading the complaint in the light most favorable to the plaintiff, it is plausible
that an official’s acts violated the plaintiff’s clearly established constitutional right.” Heyne,
655 F.3d at 562-63.

         Although “insubstantial claims against government officials should be resolved as early
in the litigation as possible, preferably prior to broad discovery,” Johnson, 790 F.3d at 653, we
also have cautioned that “it is generally inappropriate for a district court to grant a 12(b)(6)
motion to dismiss on the basis of qualified immunity.” Wesley v. Campbell, 779 F.3d 421, 433
(6th Cir. 2015). We clarified, “Although an officer’s entitlement to qualified immunity is a
threshold question to be resolved at the earliest possible point, that point is usually summary
judgment and not dismissal under Rule 12.” Id. at 433-34 (internal marks and citations omitted).

         We apply this circuit’s “‘two-tiered inquiry’” in reviewing the dismissal of a claim on
qualified-immunity grounds. Id. at 428 (quoting Martin v. City of Broadview Heights, 712 F.3d
No. 15-1722                         Courtright v. City of Battle Creek, et al.                           Page 5


951, 957 (6th Cir. 2013)). “The first step is to determine if the facts alleged make out a violation
of a constitutional right. The second is to ask if the right at issue was ‘clearly established’ when
the event occurred such that a reasonable officer would have known that his conduct violated it.”
Martin, 712 F.3d at 957 (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)). “These two
steps may be addressed in any order[,] [b]ut both must be answered in the affirmative” for the
plaintiff’s claim to proceed. Id. (citing Pearson, 555 U.S. at 236). If either step is not satisfied,
then qualified immunity shields the government officer from civil damages. Id.

       I.       Excessive Force (Count I)1

            We have held that “excessively forceful or unduly tight handcuffing is a constitutional
violation under the Fourth Amendment” and that “freedom from excessively forceful or unduly
tight handcuffing is a clearly established right for purposes of qualified immunity.” Baynes v.
Cleland, 799 F.3d 600, 613-14 (6th Cir. 2015); see also Marvin v. City of Taylor, 509 F.3d 234,
247 (6th Cir. 2007) (“an excessive force claim can be premised on handcuffing, i.e., the right not
to be handcuffed in an objectively unreasonable manner was clearly established”). To plead
successfully a claim of excessively forceful handcuffing, the plaintiff must allege physical injury
from the handcuffing. “[W]hen there is no allegation of physical injury, the handcuffing of an
individual incident to a lawful arrest is insufficient as a matter of law to state a claim of
excessive force under the Fourth Amendment.” Neague v. Cynkar, 258 F.3d 504, 508 (6th Cir.
2001).

            The extent of the physical injury suffered by the plaintiff need not be severe in order to
sustain the excessive-force claim. See Morrison v. Bd. of Trs., 583 F.3d 394, 402 (6th Cir. 2009)
(“the injury required to sustain a successful handcuffing claim is not as demanding as [the

            1
           In denying the motion to dismiss the excessive-force claim, the district court concluded, citing Crooks v.
Hamilton County, 458 F. App’x 548 (6th Cir. 2012) (unpublished) and Dixon v. Donald, 291 F. App’x 759 (6th Cir.
2008) (unpublished), that “repeated claims of pain from a person who informed police of a specific medical problem
that police ignored is at least enough to keep the case alive past Rule 12(b)(6).” On appeal, citing Dixon and Walton
v. City of Southfield, 995 F.2d 1331 (6th Cir. 1993), Courtright similarly argues that the analysis for an excessive-
force claim is different in the case of a plaintiff with “a specific medical problem.”
         In response, the defendants argue only that Courtright did not allege physical injury from his handcuffing,
whereas the plaintiffs in Crooks, Dixon, and Walton did. Because we conclude, as we discuss in this section, that
Courtright did plead physical injury in his complaint and that he thus stated a plausible excessive-force claim that
survives the motion to dismiss, we need not address whether the excessive-force analysis is different for plaintiffs
with “specific medical problem[s].”
No. 15-1722                    Courtright v. City of Battle Creek, et al.                  Page 6


defendant] would suggest.”). For example, in Morrison, we found that allegations of bruising,
wrist marks, and “attendant pain” suffered by the plaintiff while she was handcuffed were
sufficient to allow the plaintiff’s excessive-force claim to proceed past summary judgment. Id. at
403. In so finding, we cited our decision in Martin v. Heideman, 106 F.3d 1308 (6th Cir. 1997),
in which we reversed a grant of qualified immunity on a claim of excessively forceful
handcuffing where the plaintiff alleged merely that the handcuffing caused numbness and
swelling in his hands. Id. at 402-03.

       Here, Courtright’s allegations of physical injury from handcuffing are admittedly sparse.
Indeed, the thrust of the defendants’ argument is that Courtright’s factual allegations do not
plead physical injury and that the excessive-force claim therefore must be dismissed. The
defendants, for example, argue that Courtright’s factual allegations are “nearly identical” to those
in Kahlich v. City of Grosse Pointe Farms, 120 F. App’x 580 (6th Cir. 2005), in which we
upheld a grant of qualified immunity because the plaintiff did not allege physical injury from the
handcuffing. However, the plaintiff in Kahlich stated during a deposition that he was not
physically injured by virtue of being handcuffed, 120 F. App’x at 584, whereas no such facts
exist in Courtright’s case. Moreover, Kahlich, as well as all other cases the defendants cite to
support the dismissal of the excessive-force claim for failure to plead physical injury, arose at the
summary-judgment stage, not at the motion-to-dismiss stage.

       At the motion-to-dismiss stage, we are required to draw all reasonable inferences in favor
of Courtright. See Directv, Inc., 487 F.3d at 476. Courtright pleaded in his complaint that he
suffered from prior rotator-cuff injuries and shoulder surgeries, that he could not put his hands
behind his back because of his medical condition, and that he suffered from pain after he was
handcuffed behind his back. Viewing the allegations in the complaint in the light most favorable
to Courtright, we reasonably may infer that he was handcuffed in a manner that aggravated his
prior medical injuries, that he suffered pain from that handcuffing, and that he thus was
physically injured by the handcuffing. That Courtright did not allege that he continued to suffer
injury after his handcuffs were removed does not preclude the survival of his excessive-force
claim. See Morrison, 583 F.3d at 402 (discussing Martin, 106 F.3d at 1312-13).
No. 15-1722                     Courtright v. City of Battle Creek, et al.                  Page 7


         Defendants protest that “the pleading standards require more than a wispy suggestion of
an injury ‘and/or’ the ‘reasonable inference’ of one” and that Courtright pleaded only conclusory
allegations of pain that should be disregarded. To be sure, Courtright’s allegation that “[a]s a
result of Defendants’ unlawful actions and/or inactions, Plaintiff suffered injuries and damages”
is a conclusory recitation of an element of his claim that is not entitled to the presumption of
truth. See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.”) However, Courtright’s allegations
that he had prior medical injuries that precluded him from being handcuffed behind his back and
that he suffered pain from his arms being pulled behind him are not of the conclusory ilk that we
ignore while evaluating a motion to dismiss. Taken as a whole, and considered in the light most
favorable to Courtright, the factual allegations in the complaint state a plausible excessive-force
claim.

         Having failed to establish that Courtright’s factual allegations did not plausibly allege the
violation of a constitutional right, the defendants argue, in the alternative, that it was not clearly
established that handcuffing without physically injuring the suspect constitutes excessive force.
The premise of this argument is flawed. As discussed, Courtright did suffer physical injury: he
suffered pain as a result of the manner in which he was handcuffed. Moreover, the relevant
clearly established right in our circuit is “freedom from excessively forceful or unduly tight
handcuffing.” Baynes, 799 F.3d at 613. “Requiring any more particularity than this would
contravene the Supreme Court’s explicit rulings that neither a ‘materially similar,’
‘fundamentally similar,’ or ‘case directly on point’—let alone a factually identical case—is
required, and that the specific acts or conduct at issue need not previously have been found
unconstitutional for a right to be clearly established law.” Id. at 614 (internal citation omitted).
Therefore, we affirm the district court’s order denying the motion to dismiss the excessive-force
claim based on qualified immunity.

         II.    False Arrest (Count II)

         In their second issue on appeal, the defendants argue that the district court wrongly
denied qualified immunity on Courtright’s claim that he was arrested without probable cause.
The constitutional right to “freedom from arrest in the absence of probable cause” is clearly
No. 15-1722                         Courtright v. City of Battle Creek, et al.                             Page 8


established within our circuit. Wesley, 779 F.3d at 428. Therefore, to survive the motion to
dismiss, Courtright must allege facts that make out a plausible violation of that constitutional
right, i.e. that his arrest was unsupported by probable cause. Id. at 429. In particular, because
Courtright brings his false-arrest claim only against Wolf, Courtright must allege facts that
demonstrate that Wolf arrested him without probable cause. See Heyne, 655 F.3d at 564.
We conclude that he has done so here.

         A police officer has probable cause for arrest if, at the time the officer makes the arrest,
“the facts and circumstances within [the officer’s] knowledge and of which [he] had reasonably
trustworthy information were sufficient to warrant a prudent man in believing that the [plaintiff]
had committed or was committing an offense.” Beck v. Ohio, 379 U.S. 89, 91 (1964); see also
Wesley, 779 F.3d at 429 (citing Beck, 379 U.S. at 91). In other words, probable cause exists only
when the police officer “discovers reasonably reliable information that the suspect has
committed a crime.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000) (citing Beck,
379 U.S. at 91). “A probable cause determination is based on the ‘totality of the circumstances,’
and must take account of ‘both the inculpatory and exculpatory evidence’” then within the
knowledge of the arresting officer. Wesley, 779 F.3d at 429 (quoting Gardenhire, 205 F.3d at
318). Thus, if the officer discovers information or evidence favorable to the accused in the
course of an investigation, the officer “‘cannot simply turn a blind eye.’” Id. (quoting Ahlers v.
Schebil, 188 F.3d 365, 372 (6th Cir. 1999)). Rather, that information or evidence must enter into
the totality-of-the-circumstances analysis to determine whether there is probable cause for arrest.
Id. Moreover, the probable-cause determination must be based on the information that the
arresting officer had when he made the arrest, “rather than with the 20/20 vision of hindsight.”2
Klein v. Long, 275 F.3d 544, 550 (6th Cir. 2001) (internal citations and quotation marks
omitted).

         The crux of the issue in this case is whether the phone call to the police stating “that
[Courtright] had come out of his room with a gun and threatened to shoot another resident’s dog”
was sufficient to establish probable cause for Courtright’s arrest. Citing Ahlers, the defendants


         2
           Contrary to Courtright’s contentions, the fact that Courtright ultimately was not charged for the offense by
itself does not negate the existence of probable cause for an arrest.
No. 15-1722                   Courtright v. City of Battle Creek, et al.                 Page 9


argue that the phone call was an eyewitness identification sufficient to establish probable cause.
In Ahlers, we held that because “eyewitnesses’ statements are based on firsthand observations,
they are generally entitled to a presumption of reliability and veracity.” Ahlers, 188 F.3d at 370.
Courtright, on the other hand, argues that under Gardenhire, the phone call was an individual’s
“mere allegation” of criminal activity that “may [have] create[d] reasonable suspicion justifying
an investigative stop under [Terry v. Ohio, 392 U.S. 1 (1968)], but [fell] short of creating
probable cause absent some corroborating evidence of wrongdoing.” Wesley, 779 F.3d at 429
(discussing Gardenhire); see also Gardenhire, 205 F.3d at 317 (“Consider the following
situation: a woman flags down a police officer and points out a Porsche being driven by a young
man, which the woman claims is her car and which has been stolen by the man. Would the
officer have probable cause to arrest the Porsche's driver at that point? We think not.”).
Although there is “some tension” between the Ahlers and Gardenhire lines of cases, we recently
clarified that “those cases also contain an important limiting factor: Probable cause is created
only by eyewitness allegations that are reasonably trustworthy, and thus probable cause does not
exist where there is an apparent reason for the officer to believe that the eyewitness was lying,
did not accurately describe what he had seen, or was in some fashion mistaken regarding his
recollection.” Wesley, 779 F.3d at 429-30 (internal quotation marks and citation omitted).

       We conclude that the phone call at issue here lacks the indicia of trustworthiness and
reliability that accompanied the Ahlers eyewitness’s information. First, although the allegations
in the complaint suggest that the caller was another resident at the Traveler’s Inn, there is no
indication that the caller was an actual eyewitness to the crime. In Ahlers, the eyewitness was the
victim of the relevant crime, and we found probable cause because she consistently identified her
perpetrator during the course of several in-person interviews with the investigating officers.
Ahlers, 188 F.3d at 367-68. Here, the “eyewitness” is an unidentified “[]other resident” at the
Traveler’s Inn who made a single phone call to the police.

       Second, although there may be some instances in which a sufficiently reliable phone call
to the police may provide reasonable suspicion for an investigatory stop, Navarette v. California,
134 S. Ct. 1683, 1688 (2014), we have not found any precedential case in which we concluded
that a phone call, without any corroborating information, provided probable cause for arrest. See
No. 15-1722                         Courtright v. City of Battle Creek, et al.                            Page 10


United States v. McClain, 444 F.3d 556, 563 (6th Cir. 2005) (phone call conveying “suspicious
incident” at a neighboring residence coupled with the officers’ discovery of a slightly ajar front
door did not establish probable cause that burglary was underfoot). Even in Ahlers, we found
that corroborating evidence “bolstered” the probable-cause determination. Ahlers, 188 F.3d at
370-71; see also Radvansky v. City of Olmsted Falls, 395 F.3d 291, 308 (6th Cir. 2005)
(discussing Ahlers). Although the defendants correctly note that “independent corroboration of
an informant’s story is not necessary to a determination of probable cause,” United States v.
McCraven, 401 F.3d 693, 698 (6th Cir. 2005) (emphasis added), the touchstone for probable
cause is that the police officer possessed “reasonably reliable information that the suspect has
committed a crime.” Gardenhire, 205 F.3d at 318.

         Viewing the allegations in the complaint in the light most favorable to Courtright, as we
are required to do on a motion to dismiss, we find that the only information Wolf had prior to
arresting Courtright was one phone call from “another resident.” There is no indication in the
pleadings that Courtright ever possessed a gun, that there was a dog staying at the Traveler’s Inn
that night, that Wolf attempted to conduct any sort of investigation once he got to the Traveler’s
Inn, or that there was any corroborating information at all to support Wolf’s probable-cause
determination. The Traveler’s Inn phone call, by itself, was not enough to establish probable
cause for an arrest.

         At best, Wolf had reasonable suspicion for an investigatory stop under Terry v. Ohio,
392 U.S. 1 (1968), at the time that he arrived at Courtright’s room. Therefore, to legitimate an
arrest of Courtright, Wolf would have needed to discover more information or evidence at the
Traveler’s Inn that would have established probable cause for an arrest. But, viewing the
allegations in the complaint in the light most favorable to Courtright, there are no additional facts
that would have provided a basis for a probable-cause determination.3 Because Courtright stated
a plausible claim that his arrest was unsupported by probable cause, he has alleged a violation of
a clearly established constitutional right. We therefore affirm the district court’s denial of the
defendants’ motion to dismiss the false-arrest claim based on qualified immunity.


         3
           To be sure, such information may come to light through the discovery process, and it still remains possible
that the claims Courtright asserts against the officers could be dismissed at the summary-judgment stage.
No. 15-1722                    Courtright v. City of Battle Creek, et al.                 Page 11


       III.    Municipal Liability (Count IV)

       Lastly, the defendants appeal the district court’s denial of the motion to dismiss
Courtright’s municipal-liability claim (Count IV).       The defendants argue that Courtright’s
municipal liability claim should be dismissed because the City cannot be liable under Monell
absent a constitutional violation. The defendants additionally argue that Courtright failed to
plead facts supporting his claim.

       Although “a district court’s denial of a claim of qualified immunity, to the extent that it
turns on an issue of law, is an appealable ‘final decision’” under the collateral-order doctrine,
Mitchell v. Forsyth, 472 U.S. 511, 529 (1985), the denial of a municipal-liability claim is not
immediately appealable under the collateral-order doctrine.        Crockett v. Cumberland Coll.,
316 F.3d 571, 578 (6th Cir. 2003). “[U]nlike the qualified immunity entitlement, municipal
defenses under § 1983 [do not entail] a right to immunity from trial but a ‘mere defense to
liability’” that is not “effectively lost” if a case erroneously is allowed to proceed. Summers v.
Leis, 368 F.3d 881, 888-89 (6th Cir. 2004) (quoting Swint v. Chambers Cty. Comm’n, 514 U.S.
35, 43 (1995) and Mitchell, 472 U.S. at 526). Nevertheless, pursuant to principles of pendent
appellate jurisdiction, we may exercise jurisdiction over the appeal of a municipal-liability claim
if it is “‘inextricably intertwined’ with the qualified immunity analysis properly before the
Court.” Lane v. City of LaFollette, 490 F.3d 410, 423 (6th Cir. 2007) (quoting Crockett,
316 F.3d at 578). In such circumstances, “the appellate resolution of the collateral appeal
necessarily resolves the pendent claim as well.” Mattox v. City of Forest Park, 183 F.3d 515,
524 (6th Cir. 1999) (internal citation omitted).

       The defendants urge us to exercise pendent appellate jurisdiction over the municipal-
liability claim in this case because “the finding of nonexistence of a constitutional claim for
immunity purposes necessarily decide[s] the whole case not only in favor of the officer, but also
in favor of the [municipality] as well.” As discussed above, however, Courtright did allege a
constitutional violation sufficient to survive the motion to dismiss, foreclosing the defendants’
argument. See Martin, 712 F.3d at 963 (“[I]n the face of a constitutional violation, we lack
subject-matter jurisdiction to entertain an appeal of the municipal-liability claim because the only
path to review the City’s claim is foreclosed here.”).
No. 15-1722                     Courtright v. City of Battle Creek, et al.                Page 12


       Moreover, the appeal of the municipal-liability issue and the appeal of the qualified-
immunity issues are not inextricably intertwined, because resolution of the qualified-immunity
issue would not necessarily resolve the municipal-liability issue. See Mattox, 183 F.3d at 524.
The officers’ liability depends on whether the force they used in handcuffing Courtright or their
grounds for arresting Courtright violated his clearly established rights, whereas the City of Battle
Creek’s liability depends on its municipal policies, training programs, and customs. Because
resolution of the officers’ interlocutory appeal does not necessarily determine the City of Battle
Creek’s training and supervision obligations, we do not have jurisdiction to consider the City’s
municipal-liability appeal at this time. As a result, we must dismiss the defendants’ appeal of the
municipal-liability claim for lack of jurisdiction.

                                          CONCLUSION

       For the reasons set out above, we AFFIRM the district court’s denial of the defendants’
motion to dismiss the excessive-force and false-arrest claims based on qualified immunity. We
DISMISS the defendant’s appeal of the district court’s denial of the motion to dismiss the
municipal-liability claim for lack of jurisdiction at this time.